Title: To John Adams from Rufus King, 2 May 1786
From: King, Rufus
To: Adams, John


     
      Dear Sir
      New York 2d. May 1786
     
     Mr. Alsop of this city, whom you must recollect as a delegate from this State to congress in 1775 & 1776, and whose daughter I have lately married, requests me to ask your Opinion, “whether a Refugee, whose Estate has been confiscated here, and to an amount exceeding that of his Debts, can by the British laws, or the Treaty of peace between G. Britain & the united States of america, be compelled by Process in the British courts to pay a Debt due to an american Citizen, anticedent to the late war?[”] the Determination of this question is of Some importance to Mr. Alsop, and indeed to many Others of our Countrymen—
     It has been objected against such recovery that the confiscated Estates of the Refugees being by the act of confiscation liable to, or by subsequent laws charged with, the payment of their Debts, in all cases where the confiscated Estate equalled the amount of the Debts of any Refugee, that there the State to whose use the Estates confiscated inured, took upon itself to pay the Debts, and the Refugee was discharged—and being discharged by an american law, the treaty could not affect them, for no Debt was due from them— How far these objections are founded, is submitted to your good Judgment— If the Estate of a Refugee escaped confiscation, his american Debts must be paid under the Treaty— So if the confiscated Estate is insufficient to pay the whole of his Debts, the Deficiency is in like manner recoverable— How then is it in the principal case?
     Will you have the Goodness to examine this question, and oblige Mr. Alsop, & myself with your Opinion—
     With the highest Respect, I have the Honor to be D. Sir your obt / & very Hb̃le Servt.
     
      Rufus King
     
    